OPINION — AG — ** UNINSURED MOTORISTS — JUDGMENT — RELEASE OF A LIEN ** WHERE THE COMMISSIONER OF PUBLIC SAFETY HAS ACCEPTED, AS " SECURITY " UNDER 47 Ohio St. 505 [47-505], RATHER THAN AS " PROOF OF FINANCIAL RESPONSIBILITY " UNDER 47 Ohio St. 524 [47-524], REAL ESTATE BOND IN WHICH A SURETY HAS LISTED CERTAIN REAL ESTATE AS BEING OWNED BY HIM, AND THE COMMISSIONER HAD FILED IN THE OFFICE OF COUNTY CLERK OF THE COUNTY WHERE SUCH REAL ESTATE IS LOCATED A NOTICE OF LIEN ON SUCH REAL ESTATE, BASED UPON SUCH BOND, HE SHOULD — AT LEAST AT THE REQUEST OF THE OWNER OF SUCH REAL ESTATE — FILE IN THE OFFICE OF THE COUNTY CLERK OF SAID COUNTY AN INSTRUMENT RECITING THAT THE NOTICE OF LIEN (IDENTIFYING SUCH NOTICE) WAS FILED THROUGH ERROR. (NOTICE, LIABILITY, COLLISION, BONDS, FINANCIAL RESPONSIBILITY, SECURITY, MOTOR VEHICLES, AUTOMOBILES, PROPERTY) CITE: 47 Ohio St. 505 [47-505], 47 Ohio St. 524 [47-524] (JAMES C. HARKIN)